DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on October 22, 2021 has been entered. Claims 1, 2, 4-6, 8, and 10-21 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on July 22, 2021.

Response to Arguments
Applicant’s arguments see page 11, filed October 22, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see pages 11-12, filed October 22, 2021, 
Applicant’s arguments see page 12, filed October 22, 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 12-16, filed October 22, 2021, with respect to the rejections of previous claims 1, 2, and 4-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sakata (US 2013/0249942 A1).
	In regards to independent claim 1, the Negi reference was previously cited as it discloses an image display system and method that dynamically adjusts a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image (see abstract). The Nakajima reference was previously cited as it discloses a method of displaying a stereoscopic image on a head mounted display by generating a binocular parallax image, and in particular, a visual saliency map for generating a visual saliency map based on the visual characteristics of an observer (see paragraph [0001]).
	In regards to the applicants arguments on pages 14-15 regarding the Negi and Nakajima references not teaching a “gaze direction” of the user’s eyes for performing the resolution adjustment as amended in claim 1, the Examiner agrees however, the Sakata reference is now cited as it discloses an interest degree estimating device, which estimates a degree of interest of a user in a video displayed on a screen (see abstract). 

In regards to independent claims 19-21, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2, 4-6, 8, and 10-13, and 16-18, these claims depend from the rejected base claim 1, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.



Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 12 – “stereo visual model” should read “stereo visual mode”
Claim 13, line 17 – “mixed visual model” should read “mixed visual mode”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“Computation module” in claim 20
“determination module” in claim 21
*The modules listed above has been interpreted as corresponding to the structure of a computer see originally filed specification paragraph [0161].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to dependent claim 4, the limitation recites “at least one of the following” in line 2, in which no previous instance of “following” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim. Examiner suggestions removing the limitation to only state “at least one of:”.
In regards to independent claim 19, the limitation recites “the resolution-adjusted multimedia information” in line 11, in which no previous instance of “resolution-adjusted multimedia information” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 5-8, these claims depend from rejected base claims and thus there is insufficient antecedent basis for the limitations in these claims.




Allowable Subject Matter
Claims 14 and 15 are objected to. The following is a statement of reasons for the indication of allowable subject matter:
In regards to dependent claim 14, none of the cited prior art alone or in combination provides motivation to teach “wherein when two neighbor display contents after adjusting resolution have different resolution, a first transition region, being included between the two neighbor display contents, comprises a plurality of resolution values arranged according to a preset trend, and wherein displaying the resolution-adjusted multimedia information comprises: displaying using the plurality of resolution values arranged according to the preset trend, corresponding multimedia information in the first transition region” as the references only teach the saliency analysis and subsequent resolution adjustment processes, however the references do not explicitly detail the process for displaying in a transition region that’s located between the content being viewed multiple resolution values of a predetermined amount in conjunction with the features of claim 1 from which it depends.
In regards to dependent claim 15, none of the cited prior art alone or in combination provides motivation to teach “wherein when two neighbor display contents after adjusting resolution have different visual modes, a second transition region, being included between the two neighbor display contents, comprises a plurality of resolution values arranged according to a preset trend, and wherein the step of displaying the resolution-adjusted multimedia information comprises displaying, using the plurality of resolution values arranged according to the preset trend, corresponding multimedia information in the second transition region” as the references only teach the saliency 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-6, 8, 10, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 2017/0358273 A1, hereinafter referenced “Negi”) in view of Nakajima (JP 2018082318 A, hereinafter referenced “Naka”) in further view of Sakata (US 2013/0091515 A1, hereinafter referenced “Sakata”).

In regards to claim 1. (Currently Amended) Negi discloses a method for adjusting resolution of a Negi, Abstract: Reference discloses an image display system and method dynamically adjusts a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image. A viewer display, a resolution adaptation engine and a visual saliency score calculation engine are included), the method comprising: 

-determining, according to saliency information Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40. The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images); 
-adjusting, according to the importance level, resolution corresponding to each display content in the multimedia information (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40 The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images); 
-and displaying a resolution-adjusted multimedia information (Negi, paragraph [0019]; Reference discloses a second processor 48 comprising a contrast signal generator receives the visual saliency score and a signal representative of user specific constraints and device resources 50 to adjust 68 the stream resolution of a segment per the associated visual saliency score and the preexisting constraints of the display device of the user/viewer/student. The signal generator 48 outputs a signal that results in resolution adjustment to the resolution adaptation engine 22 to generate the resolution adapted video B (i.e. resolution-adjusted multimedia info) which then can be displayed 72 to a student/viewer).  
Negi does not disclose but Naka teaches
-Head-Mounted Display (HMD) (Naka, paragraph [0019]; Reference discloses according to the present invention, the resolution of the binocular disparity image of the video content can be determined without attaching the line-of-sight detection device to the HMD and considering the visual characteristics of the observer and the rotation of the head. A visual saliency map generator, a visual saliency map generation method, and a program capable of generating a visual saliency map to be adjusted can be provided.)


Negi and Naka does not explicitly disclose but Sakata teaches
-identifying a gaze direction of user eyes (Sakata, paragraph [0083]; Reference discloses the eye gaze detecting unit 101 detects an eye gaze direction of the user. In other words, the eye gaze detecting unit 101 detects the direction in which the user is looking);
-and the gaze direction (for determining importance level) (Sakata, paragraphs [0089] and [0091]; Reference at [0089] discloses the user response analyzing unit 103 calculates a correlation between the saliency area specified from the obtained saliency information and the detected eye gaze direction. In other words, the user response analyzing unit 103 calculates a value showing the degree of correlation between the saliency area in the video and the eye gaze direction. Paragraph [0091] discloses the user response analyzing unit 103 estimates the degree of interest of the user in the video so that the degree of interest is higher as the calculated correlation is higher. The saliency area and correlation with the detected gaze direction provide a determined level of importance regarding the degree of interest with respect to the saliency area in the video or displayed content)
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.

Negi further discloses
-wherein adjusting, according to the importance level, the resolution corresponding to each display content in the multimedia information comprises: determining, according to saliency information of each display content, corresponding saliency of each display content (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display content) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40); 
-and adjusting, according to the saliency of each display content, resolution corresponding to each display content (Negi, paragraph [0019]; Reference discloses a signal representative of the existence of the visual saliency cues is input into a saliency score calculator 46 to calculate 66 a visual saliency score per segment using the associated cue determination of the input processor 42. A second processor 48 comprising a contrast signal generator receives the visual saliency score and a signal representative of user specific constraints and device resources 50 to adjust 68 the stream resolution of a segment per the associated visual saliency score and the preexisting constraints of the display device of the user/viewer/student. The signal generator 48 outputs a signal that results in resolution adjustment (i.e. adjustment according to saliency of content segments implying a balancing or proportionality of the adjustment) to the resolution adaptation engine 22 to generate the resolution adapted video B which then can be displayed 72 to a student/viewer).

3. (Canceled)  

In regards to claim 4. (Currently Amended) Negi in view of Naka in further view of Sakata teach the method of claim 1.
Negi further discloses
-wherein the saliency information comprises at least one of the following: semantic saliency information, image saliency information, dynamic saliency information or statistic saliency information (Negi, paragraphs [0006] and [0012]; Reference at paragraph [0006] discloses the visual saliency score captures the likely visual attention effort of a viewer/student of segments of the video that is required to comprehensively view the certain video segment. The saliency score calculator uses speaker cues (e.g., verbal or use-appointed items), and image/video cues (e.g., dense text/object regions, or “clutter”) to compute the visual attention effort required. The saliency score calculator, which works at a video segment level, uses these information/cues from multiple modalities to derive the saliency score for video segments (interpreted as semantic and image saliency information. Paragraph [0012] discloses the statistical measuring for saliency information).  

In regards to claim 5. (Currently Amended) Negi in view of Naka in further view of Sakata teach the method of claim 4.

-wherein determining the saliency information of the display contents in the multimedia information comprises: determining, using extracting additional saliency information in the multimedia information, the semantic saliency information of the display contents in the multimedia information; or determining, using an object identification, the semantic saliency information of the display contents in the multimedia information (Negi, paragraphs [0006], [0012], and [0018]; Reference at paragraph [0006] discloses the visual saliency score captures the likely visual attention effort of a viewer/student of segments of the video that is required to comprehensively view the certain video segment. The saliency score calculator uses speaker cues (e.g., verbal or use-appointed items), and image/video cues (e.g., dense text/object regions, or “clutter”) to compute the visual attention effort required. The saliency score calculator, which works at a video segment level, uses these information/cues from multiple modalities to derive the saliency score for video segments (interpreted as determined saliency information). Paragraph [0012] discloses text region detection 12 comprises detecting textual regions in a slide/video segment by identifying text-specific properties that differentiate the text from the rest of the scene of a video segment (interpreted as extracted additional information). Paragraph [0018] discloses the use of the object identification information regarding object clutter detection 20 in a segment is a specific processing component the processor 42 where it is estimated how much information is present in the video frame (or slide)).  


Negi further discloses
-wherein the step of determining saliency information of display contents in multimedia information comprises the following steps of: determining, by an recognized statistic character of image-local-region characters of the display contents in multimedia information, saliency information of the display contents in the multimedia information, and wherein, the statistic character comprises at least one of: color distribution, image contrast or image texture (Negi, paragraphs [0012]; Reference at paragraph [0012] discloses text region detection 12 comprises detecting textual regions in a slide/video segment by identifying text-specific properties that differentiate the text from the rest of the scene of a video segment. A processing component 42 (FIG. 2) uses a combination of texture-like statistical measures to detect if a video segment or frame has text regions (i.e. recognized statistic character of image-local-region characters of display contents in multimedia information). Measures that use gray-level histograms, edge density and angles (text regions have a high density of edges) and the like are employed to compute that the segment has a high probability of comprising a text region (i.e. the statistic character having color distribution, image contrast or image texture)).  

7. (Cancelled)  
In regards to claim 8. (Currently Amended) Negi in view of Naka in further view of Sakata teach the method of claim 4.

-wherein determining the saliency information of the display contents in multimedia information comprises: 3Appl. No.: TBD Preliminary Amendment dated: September 30, 2020 determining statistic data for a standard object in the gaze direction, and determining, based on the statistic data, the statistic saliency information of the display contents in multimedia information (Naka, paragraphs [0015], [0031], and [0033]; Reference at paragraph [0015] discloses the visual saliency map generator of the present invention is characterized in that the static feature includes at least a luminance feature, a color feature, and a directional feature, and the dynamic feature includes at least a blinking feature and a motion feature. Paragraph [0031] discloses FIG. 3 is a diagram showing a dynamic weighting coefficient distribution map with respect to a feature map of dynamic features when the head of an observer wearing the HMD 200 is in a stationary state. In FIG. 3, the dynamic weighting coefficient distribution map 550 is for the left eye and the dynamic weighting coefficient distribution map 650 is for the right eye (i.e. statistical data based on gaze of human eyes). Paragraph [0033] further elaborates on use of the specific direction of the gaze for statistical analysis as it discloses when the movement of the observer's head is large, the line-of-sight direction (central visual field region) shifts in the direction of movement of the HMD200 (corresponding to the position moved from the center of the lens according to the acceleration of the HMD). (Right side in the case of FIG. 4). Therefore, the viewpoint of the observer is shifted in the direction of movement of the head (right side in the case of FIG. 4) depending on the magnitude of the rotational angular velocity (rotational state), so that the weighting coefficient distribution creating unit 13 crates the static weighting map),
Naka, paragraph [0033]; Reference discloses when the movement of the observer's head is large, the line-of-sight direction (central visual field region) shifts in the direction of movement of the HMD200 (corresponding to the position moved from the center of the lens according to the acceleration of the HMD). (Right side in the case of FIG. 4). Therefore, the viewpoint of the observer is shifted in the direction of movement of the head (right side in the case of FIG. 4) depending on the magnitude of the rotational angular velocity (rotational state), so that the weighting coefficient distribution creating unit 13 is shown in FIG. The static weighting coefficient distribution map corresponding to the rotational angular velocity is prepared as described above, or the static weighting coefficient distribution map is calculated and obtained by a predetermined calculation formula each time (interpreted as occurrence frequency regarding residence time).  
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.

9. (Cancelled) 

In regards to claim 10. (Currently Amended) Negi in view of Naka in further view of Sakata teach the method of claim 2.
Negi further discloses
-wherein adjusting, based on the importance level of each display content, the resolution corresponding to each display content in the multimedia information comprises, upon detecting that a predefined resolution adjustment condition is met, adjusting, based on the importance level of each display content, the resolution corresponding to each display content in the multimedia information (Negi, paragraph [0019]; Reference discloses the engine 10 receives 60 the audio video input stream A into a video input processor 42 which identifies a resolution of the input stream A and identifies visual saliency cues therein by stream segment analysis 64 to determine segment features comprising predetermined cue signal representations in relative comparison with stream segment signals….A second processor 48 comprising a contrast signal generator receives the visual saliency score and a signal representative of user specific constraints and device resources 50 to adjust 68 the stream resolution of a segment per the associated visual saliency score and the preexisting constraints of the display device of the user/viewer/student (i.e. predefine resolution adjustment condition regarding constraints). The signal generator 48 outputs a signal that results in resolution adjustment to the resolution adaptation engine 22 to generate the resolution adapted video B which then can be displayed 72 to a student/viewer. Deciding the resolution level for each segment indicates as decision of importance level for each display content before generation of the adjusted or resolution adapted video), 

Negi does not explicitly disclose but Naka teaches
-and wherein the predefined resolution adjustment condition comprises at least one of the following: a condition that a rendering speed of the multimedia information is slower than a predefined screen refresh speed, and a difference between the rendering speed Naka, paragraphs [0015] and [0033]; Reference at paragraph [0015] discloses the visual saliency map generator of the present invention is characterized in that the static feature includes at least a luminance feature, a color feature, and a directional feature, and the dynamic feature includes at least a blinking feature and a motion feature. Paragraph [0033] further details On the other hand, when the movement of the observer's head is large, the line-of-sight direction (central visual field region) shifts in the direction of movement of the HMD200 (corresponding to the position moved from the center of the lens according to the acceleration of the HMD). (Right side in the case of FIG. 4). Therefore, the viewpoint of the observer is shifted in the direction of movement of the head (right side in the case of FIG. 4) depending on the magnitude of the rotational angular velocity (rotational state), so that the weighting coefficient distribution creating unit 13 is shown in FIG. The static weighting coefficient distribution map corresponding to the rotational angular velocity is prepared as described above, or the static weighting coefficient distribution map is calculated and obtained by a predetermined calculation formula each time (interpreted as the predefined resolution adjustment condition comprises at least one of the following: a condition that an eyeball motion speed of a user is faster than a predefined eyeball motion speed and a condition that a head rotation speed of the user is faster than a predefined head rotation speed).  
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.

In regards to claim 19. (Currently Amended) Negi discloses a method for adjusting resolution of Negi, Abstract: Reference discloses an image display system and method dynamically adjusts a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image. A viewer display, a resolution adaptation engine and a visual saliency score calculation engine are included); 8Appl. No.: TBD Preliminary Amendment dated: September 30, 2020 
-determining saliency information of display contents in the multimedia information (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40);

-determining, according to the saliency information Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40. The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images);
-adjusting, according to the importance level, the resolution corresponding to each display content in the multimedia information (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40 The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images); 
-and transmitting the resolution-adjusted multimedia information to the Negi, paragraph [0019]; Reference discloses a second processor 48 comprising a contrast signal generator receives the visual saliency score and a signal representative of user specific constraints and device resources 50 to adjust 68 the stream resolution of a segment per the associated visual saliency score and the preexisting constraints of the display device of the user/viewer/student. The signal generator 48 outputs a signal that results in resolution adjustment to the resolution adaptation engine 22 to generate the resolution adapted video B (i.e. resolution-adjusted multimedia info) which then can be displayed 72 to a student/viewer).  
Negi does not explicitly disclose but Naka teaches
-Head-Mounted Display (HMD) (Naka, paragraph [0019]; Reference discloses according to the present invention, the resolution of the binocular disparity image of the video content can be determined without attaching the line-of-sight detection device to the HMD and considering the visual characteristics of the observer and the rotation of the head. A visual saliency map generator, a visual saliency map generation method, and a program capable of generating a visual saliency map to be adjusted can be provided.)


Negi and Naka does not explicitly disclose but Sakata teaches
Sakata, paragraph [0083]; Reference discloses the eye gaze detecting unit 101 detects an eye gaze direction of the user. In other words, the eye gaze detecting unit 101 detects the direction in which the user is looking);
-and the gaze direction (for determining importance level) (Sakata, paragraphs [0089] and [0091]; Reference at [0089] discloses the user response analyzing unit 103 calculates a correlation between the saliency area specified from the obtained saliency information and the detected eye gaze direction. In other words, the user response analyzing unit 103 calculates a value showing the degree of correlation between the saliency area in the video and the eye gaze direction. Paragraph [0091] discloses the user response analyzing unit 103 estimates the degree of interest of the user in the video so that the degree of interest is higher as the calculated correlation is higher. The saliency area and correlation with the detected gaze direction provide a determined level of importance regarding the degree of interest with respect to the saliency area in the video or displayed content)
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.

In regards to claim 20. (Currently Amended) Negi discloses a Negi, Abstract: Reference discloses an image display system and method dynamically adjusts a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image. A viewer display, a resolution adaptation engine and a visual saliency score calculation engine are included), comprising: 
-a display module (Negi, Fig. 1; Display 40); 
-an adjustment module (Negi, Fig. 2; Second processor 48);
-and a computation module coupled with the display module and the adjustment module, wherein the computation module (Negi, paragraph [0019]; Reference discloses video input processor 42 which identifies a resolution of the input stream A and identifies visual saliency cues therein by stream segment analysis 64 to determine segment features comprising predetermined cue signal representations in relative comparison with stream segment signals) configured to:  determine saliency information of display contents in multimedia information (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40), 

-determine, according to the saliency information Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40. The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images);
-adjust, according to the importance level, resolution corresponding to each display content in the multimedia information (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40 The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images);  
-and display a resolution-adjusted multimedia information (Negi, paragraph [0019]; Reference discloses a second processor 48 comprising a contrast signal generator receives the visual saliency score and a signal representative of user specific constraints and device resources 50 to adjust 68 the stream resolution of a segment per the associated visual saliency score and the preexisting constraints of the display device of the user/viewer/student. The signal generator 48 outputs a signal that results in resolution adjustment to the resolution adaptation engine 22 to generate the resolution adapted video B (i.e. resolution-adjusted multimedia info) which then can be displayed 72 to a student/viewer).  
Negi does not disclose but Naka teaches
Naka, paragraph [0019]; Reference discloses according to the present invention, the resolution of the binocular disparity image of the video content can be determined without attaching the line-of-sight detection device to the HMD and considering the visual characteristics of the observer and the rotation of the head. A visual saliency map generator, a visual saliency map generation method, and a program capable of generating a visual saliency map to be adjusted can be provided.)


Negi and Naka does not explicitly disclose but Sakata teaches
-identify a gaze direction of user eyes (Sakata, paragraph [0083]; Reference discloses the eye gaze detecting unit 101 detects an eye gaze direction of the user. In other words, the eye gaze detecting unit 101 detects the direction in which the user is looking);
-and the gaze direction (for determining importance level) (Sakata, paragraphs [0089] and [0091]; Reference at [0089] discloses the user response analyzing unit 103 calculates a correlation between the saliency area specified from the obtained saliency information and the detected eye gaze direction. In other words, the user response analyzing unit 103 calculates a value showing the degree of correlation between the saliency area in the video and the eye gaze direction. Paragraph [0091] discloses the user response analyzing unit 103 estimates the degree of interest of the user in the video so that the degree of interest is higher as the calculated correlation is higher. The saliency area and correlation with the detected gaze direction provide a determined level of importance regarding the degree of interest with respect to the saliency area in the video or displayed content)
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.

In regards to claim 21. (Currently Amended) Negi discloses a device for adjusting resolution of a Negi, Abstract: Reference discloses an image display system and method dynamically adjusts a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image. A viewer display, a resolution adaptation engine and a visual saliency score calculation engine are included), comprising
-an acquisition module (Negi, paragraph [0019]; Reference discloses video input processor 42);
-and a transmitting module (Negi, paragraph [0019]; Reference discloses video input processor 42);
-an adjustment module (Negi, Fig. 2; Second processor 48); 
-and a determination module coupled with the acquisition module, the transmitting module, wherein the determination module (Negi, paragraph [0019]; Reference discloses second processor 48  second processor 48 comprising a contrast signal generator…outputs a signal that results in resolution adjustment to the resolution adaptation engine 22 to generate the resolution adapted video B which then can be displayed 72 to a student/viewer) configured to:  acquire multimedia information to be displayed in an Negi, Fig. 3; Reference illustrates the method as step 60 discloses receiving audio/video input stream); 
-determine saliency information of display contents in multimedia information (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40);

-determine, according to the saliency information Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40. The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images);
-adjust, according to the importance level, resolution corresponding to each display content in the multimedia information (Negi, paragraph [0011]; Reference discloses the subject embodiments comprise an image display system and process for dynamically adjusting a resolution of a streamed image A (i.e. display contents in multimedia info) based on a determined visual saliency (i.e. saliency info) of the streamed image to a viewer/student to generate a resolution adapted video image B on a display device 40 The saliency info indicates areas or regions of importance regarding the displayed content which relate to the video images), 
-and transmit a resolution-adjusted multimedia information to the Negi, paragraph [0019]; Reference discloses a second processor 48 comprising a contrast signal generator receives the visual saliency score and a signal representative of user specific constraints and device resources 50 to adjust 68 the stream resolution of a segment per the associated visual saliency score and the preexisting constraints of the display device of the user/viewer/student. The signal generator 48 outputs a signal that results in resolution adjustment to the resolution adaptation engine 22 to generate the resolution adapted video B (i.e. resolution-adjusted multimedia info) which then can be displayed 72 to a student/viewer).
Negi does not disclose but Naka teaches
-Head-Mounted Display (HMD) (Naka, paragraph [0019]; Reference discloses according to the present invention, the resolution of the binocular disparity image of the video content can be determined without attaching the line-of-sight detection device to the HMD and considering the visual characteristics of the observer and the rotation of the head. A visual saliency map generator, a visual saliency map generation method, and a program capable of generating a visual saliency map to be adjusted can be provided.)



-identify a gaze direction of user eyes (Sakata, paragraph [0083]; Reference discloses the eye gaze detecting unit 101 detects an eye gaze direction of the user. In other words, the eye gaze detecting unit 101 detects the direction in which the user is looking);
-and the gaze direction (for determining importance level) (Sakata, paragraphs [0089] and [0091]; Reference at [0089] discloses the user response analyzing unit 103 calculates a correlation between the saliency area specified from the obtained saliency information and the detected eye gaze direction. In other words, the user response analyzing unit 103 calculates a value showing the degree of correlation between the saliency area in the video and the eye gaze direction. Paragraph [0091] discloses the user response analyzing unit 103 estimates the degree of interest of the user in the video so that the degree of interest is higher as the calculated correlation is higher. The saliency area and correlation with the detected gaze direction provide a determined level of importance regarding the degree of interest with respect to the saliency area in the video or displayed content)
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 2017/0358273 A1) in view of Nakajima (JP 2018082318 A) in view of Sakata (US 2013/0091515 A1) as applied to claim 1 above, and further in view of Grundmann (US 2014/0044404 A1, hereinafter referenced “Grun”)

In regards to claim 11. (Currently Amended) Negi in view of Naka in further view of Sakata teach the method of claim 1.
Negi, Naka, and Sakata does not disclose but Grun teaches
-the method further comprising: determining, according to a predefined visual mode decision basis, a visual mode corresponding to each display content in the multimedia information; wherein displaying the resolution-adjusted multimedia information comprises displaying the multimedia information using the determined visual mode, according to the adjusted resolution corresponding to each display content in the multimedia information (Grun, paragraphs [0023]-[0024]; references discloses an example multi-video retargeting and view selection system 100….the motion saliency engine 102 may receive the videos and may determine salient features of each video or a group of videos. Salient features may include visually prominent features in a video determined based on motion of objects within the video. The video retargeting engine 104 may then estimate a camera crop path that may be applied to each video to generate a modified video that preserves at least some of the salient features determined by the motion saliency engine 102. The view selection engine 106 may select a view from one of the modified videos based on certain criteria and constraints); 
Grun, paragraph [0028]; Reference discloses Saliency detection modules 202A-N may be configured to determine salient features in a content of each video recorded by cameras 201A-N. Salient features may include visually prominent features (i.e., characteristic or notable features such as moving points of interest in a video) (i.e. importance level of each display content in multimedia info).  
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.
Negi and Grun are also combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka in further view of the degree of interest estimating features of Sakata, to include the video retargeting features of Grun in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user. Adding the video retargeting features of Grun allows for use of a method that extracts salient features within video content and making modifications to retarget the video for preserving salient features with respect to selected views making the final output to the view more pleasant applicable to improving the displayed content in viewer systems such as that described in Negi, Naka, and Sakata.

Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 2017/0358273 A1) in view of Nakajima (JP 2018082318 A) in view of Sakata (US 2013/0091515 A1) in view of Grundmann (US 2014/0044404 A1) as applied to claim 11 above, and further in view of Fateh (US 2016/0133053 A1, hereinafter referenced “Fateh”)

In regards to claim 12. (Currently Amended) Negi in view of Naka in view of Sakata in further view of Grun teach the method of claim 11.
Negi, Naka, Sakata, and Grun does not disclose but Fateh teaches
-wherein the visual mode comprises a single-eye visual mode and 5Appl. No.: TBD Preliminary Amendment dated: September 30, 2020wherein displaying the multimedia information using the determined visual mode, according to the adjusted Fateh, paragraphs [0093] and [0107]; Reference at [0093] discloses visual stabilizers can be used to improve a variety of issues that plague users of HMDs, including the fatigue experienced because there is no change in focal distance. The visual presentation system 600 presents one or more visual stabilizers to each eye that are merged together in binocular view to create a strong fusional system (interpreted as image modifications for each eye or visual mode). Paragraph [0107] discloses adjustment of resolution for digital content displayed in the HMD).
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.
Negi and Grun are also combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka in further view of the degree of interest estimating features of Sakata, to include the video retargeting features of Grun in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user. Adding the video retargeting features of Grun allows for use of a method that extracts salient features within video content and making modifications to retarget the video for preserving salient features with respect to selected views making the final output to the view more pleasant applicable to improving the displayed content in viewer systems such as that described in Negi, Naka, and Sakata.
Negi and Fateh are also combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka in view of the degree of interest estimating features of Sakata in further view of the video retargeting features of Grun, to include the visual stabilization features of Fateh in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user. Adding the video retargeting features of Grun allows for use of a method that extracts salient features within video content and making modifications to retarget the video for preserving salient features with respect to selected views. Furthermore, adding the visual stabilization features of Fateh allows for use of display features regarding visual stabilizers positioned within digital content for each eye so that users can more easily fuse content seen by each eye thus reducing eye fatigue and strain applicable to improving the displayed content in viewer systems such as that described in Negi, Naka, Sakata, and Grun.

In regards to claim 13. (Currently Amended) Negi in view of Naka in view of Sakata in view of Grun in further view of Fateh teach the method of claim 12.
Negi, Naka, Sakata and Grun does not disclose but Fateh teaches
-wherein the visual mode further comprises a stereo visual mode and a mixed visual mode, wherein the multimedia information comprises a first image of the multimedia information and a second image of the multimedia information; the first image of the multimedia information is combined with the second image of multimedia information, to Fateh, Fig. 6a paragraphs [0093] and [0107]; Reference at [0093] discloses visual stabilizers can be used to improve a variety of issues that plague users of HMDs, including the fatigue experienced because there is no change in focal distance. The visual presentation system 600 presents one or more visual stabilizers to each eye that are merged together in binocular view to create a strong fusional system (interpreted as image modifications for each eye or visual mode to provide stereo display). Paragraph [0107] discloses adjustment of resolution for digital content displayed in the HMD) Fig. 6A illustrates how visual stabilizers can be used to readily and effectively merge distinct images into a single composite image (interpreted as displaying in a stereo visual model, displaying, according to the adjusted resolution corresponding to each display content in the multimedia information, the first image of multimedia information in a left-eye display region and the second image of multimedia information in a right-eye display region, respectively).  
Negi and Fateh are also combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka in view of the degree of interest estimating features of Sakata in further view of the video retargeting features of Grun, to include the visual stabilization features of Fateh in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user. Adding the video retargeting features of Grun allows for use of a method that extracts salient features within video content and making modifications to retarget the video for preserving salient features with respect to selected views. Furthermore, adding the visual stabilization features of Fateh allows for use of display features regarding visual stabilizers positioned within digital content for each eye so that users can more easily fuse content seen by each eye thus reducing eye fatigue and strain applicable to improving the displayed content in viewer systems such as that described in Negi, Naka, Sakata, and Grun.

In regards to claim 16. (Currently Amended) Negi in view of Naka in view of Sakata in view of Grun in further view of Fateh teach the method of claim 13.
Negi, Naka, Sakata, and Grun does not disclose but Fateh teaches
-wherein when a former visual mode is switched to a later visual mode, the method further comprises at least one of: adjusting down a display region brightness to a predefined brightness value within a first predefined display time before end of the former visual mode, and restoring the display region brightness within a second predefined display time after start of the later visual mode; 7Appl. No.: TBD Preliminary Amendment dated: September 30, 2020performing blur processing on an image within a third predefined display time before end of the former visual mode, and restoring the image to normal display within a fourth predefined display time after start of the later visual mode; upon detecting eye blinking of a user within a fifth predefined display time before end of the former visual mode, switching to the later visual mode; or upon detecting gaze switching frequency achieving a preset switch frequency within a sixth predefined display time before end of the former visual mode, switching to the later visual mode (Fateh, paragraphs [0086] and [0088]; References disclose the brightness, color, background, etc., of the user interface and any digital content displayed on the optical display surface 512 can be modified in response to the measured illuminance levels…In various embodiments, the measured illuminance level can affect the overlap of the digital content presented to the user, the fusional stabilization level, the content mode (e.g., 2D, 3D) displayed to the user, the display mode (e.g., binocular, bi-ocular, monocular) of the HMD system. Interpreted as being able to adjust display brightness based on switching of modes thus being the adjusting down a display region brightness to a predefined brightness value within a first predefined display time before end of the former visual mode, and restoring the display region brightness within a second predefined display time after start of the later visual mode).  
Negi and Fateh are also combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka in view of the degree of interest estimating features of Sakata in further view of the video retargeting features of Grun, to include the visual stabilization features of Fateh in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user. Adding the video retargeting features of Grun allows for use of a method that extracts salient features within video content and making modifications to retarget the video for preserving salient features with respect to selected views. Furthermore, adding the visual stabilization features of Fateh allows for use of display features regarding visual stabilizers positioned within digital content for each eye so that users can more easily fuse content seen by each eye thus reducing eye fatigue and strain applicable to improving the displayed content in viewer systems such as that described in Negi, Naka, Sakata, and Grun.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 2017/0358273 A1) in view of Nakajima (JP 2018082318 A) in view of Sakata (US 2013/0091515 A1) as applied to claim 1 above, and further in view of Aydin (US 2017/0154415 A1, hereinafter referenced “Aydin”)

In regards to claim 17. (Currently Amended) Negi in view of Naka in further view of Sakata teach the method of claim 1.
Negi, Naka, and Sakata does not disclose but Aydin teaches
-wherein, before determining the saliency information of the display contents in the multimedia information, the method further comprises determining a first multimedia information compression ratio according to the resolution of the multimedia information, and performing multi-resolution compression on the multimedia information according to the first multimedia information compression ratio (Aydin, Fig. 2 and paragraph [0031]; Reference discloses and illustrates an operational flow diagram illustrating a method 200 of saliency-weighted image quality assessment…Prior to beginning method 200, system 102 receives an assessed image 210 (e.g., encoded image) and a comparison full quality reference image 220 (e.g., unencoded, raw image) for the saliency-weighted image quality assessment. In some embodiments, various preprocessing operations (not shown) may be performed prior to beginning method 200 to make assessed image 210 and reference image 220 suitable for comparison. Processing such as encoding of the assessed image 210 prior to the saliency-weighted assessment interpreted as of determining a first multimedia information compression ratio according to the resolution of the multimedia information, and performing multi-resolution compression on the multimedia information according to the first multimedia information compression ratio).  
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.
Negi and Aydin are also combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka in further view of the degree of interest estimating features of Sakata, to include the quality assessment features of Aydin in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user. Adding the quality assessment features of Aydin allows for use of saliency maps for weighting the image quality prediction of any visual-attention-agnostic quality metric based on encoded video frames thus providing consistent video quality analysis applicable to improving the displayed content in viewer systems such as those described in Negi, Naka, and Sakata.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 2017/0358273 A1) in view of Nakajima (JP 2018082318 A) in view of Sakata (US 2013/0091515 A1) as applied to claim 2 above, and further in view of Yang (US 2008/0080787 A1, hereinafter referenced “Yang”)

In regards to claim 18. (Currently Amended) Negi in view of Naka in further view of Sakata teach the method of claim 2.
Negi, Naka, and Sakata does not disclose but Yang teaches
-wherein, after determining, according to the saliency information and the gaze direction, the importance level of each display content in the multimedia information, the method further comprises: determining a second multimedia information compression Yang, paragraph [0031]; Reference discloses Operations of block 412 reduce, using dynamic range compression operations on a pixel-by-pixel basis, the halo effects associated with the target gradient 222. Operations of block 414, generate a salience-preserved fused image from the target gradient 222. Operations of block 416 present to the salience-preserved fused image to a viewer. Interpreted as following step of determining a second multimedia information compression ratio according to the importance level of each display content in the multimedia information, and performing multi-resolution compression on the multimedia information according to the second multimedia information compression ratio).  
Negi and Naka are combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi to include the visual saliency map generating features of Naka in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users applicable to improving the displayed content in viewer systems such as that described in Negi.
Negi and Sakata are also combinable because they are in the same field of endeavor regarding saliency determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka, to include the degree of interest estimating features of Sakata in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user, applicable to improving the type of content displayed in viewer systems such as those described in Negi and Naka.
Negi and Yang are also combinable because they are in the same field of endeavor regarding visual image adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the resolution adjustment method of Negi, in view of the visual saliency map generating features of Naka in further view of the degree of interest estimating features of Sakata, to include the image fusion features of Yang in order to provide the user with a system that allows for dynamically adjusting a resolution of a streamed image corresponding to determined visual saliency scores of the streamed image as taught by Negi while incorporating visual saliency map generating features of Naka in order to incorporate a head mounted display device that can generate a visual saliency map based on visual characteristics of the viewer allowing for adjustment of resolution and increasing image quality specific to individual users. Further incorporating the degree of interest estimating features of Sakata allows for use of eye gaze direction and user interest estimation based on saliency areas of a video in order to present content items which suit the interests of a user. Adding the image fusion features of Yang allows for use highlighting gradients for saliency preservation as dynamic range compression is performed on the image to reduce undesirable image effects applicable to improving the displayed content in viewer systems such as those described in Negi, Naka, and Sakata.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of references cited (PTO-892)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERRELL M ROBINSON/           Examiner, Art Unit 2619